 In the Matter of HARRY G. BECK, TRADING AS ROCKS EXPRESS COM-PANY,andINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CIIAuF-FEURS, STABLEMEN, AND HELPERS OF AMERICA, LOCAL UNION No. 355Case No. C-161.Decided. July °L4., 1937Motor Track Transportation IndustryIn-terferenee, Restraint or Coereton:expressed opposition to labor organization ; discrediting union and union lead-ers-Dascrinnnatton: discharge-Reiyastatetaent Ordered-Back Pay:awarded.Mr. Jacob Blumfor the Board.Mr. HarryandMr. Abraham Levin,of Baltimore,Md., forthe respondent.MaryLemon Schleifer,of counsel to the Board.DECISIONSTATEMENT OF CASEOn November 23, 1936, International Brotherhood of Teamsters,Chauffeurs, Stablemen, and Helpers of America, Local Union No.355, herein called Local 355, filed a charge with the Regional Directorfor the Fifth Region (Baltimore, Maryland), alleging that Harry G.Beck, Baltimore, Maryland, herein called the respondent, tradingas Rocks Express Company, had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On December 10, 1936, the Regional Director duly issued and servedupon the parties a complaint and notice of hearing.The complaintalleged that the respondent had engaged in unfair labor practicesaffecting commerce, within the meaning of Section 8, subdivisions(1) and (3), and Section 2, subdivisions (6) and (7) of the Act bydischarging and refusing to reinstate John G. Hasenei, George T.Swayne, Frank Hogarty, Clarence Bibbins, and Herbert Robinsonfor the reason that they joined and assisted Local 355.Prior to the hearing, the respondent filed an answer in which hedenied several of the allegations of the complaint concerning thecharacter of his business, and also denied that the named employeeswere discharged for union activities but alleged they had been dis-charged for incompetency and. for conduct detrimental to the busi-ness interests of the respondent.110 DECISIONS AND ORDERS111Pursuant to the notice, a hearing was held in Baltimore, Maryland,on December 21, 1936, before Robert M. Gates, the Trial Examinerduly designated by the National Labor Relations Board, herein calledthe Board.The respondent was represented by counseland partici-pated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the beginning of the hearingcounselfor therespondent movedthat the complaint be dismissed on the ground that the Actis uncon-stitutional.During the course of the hearing, and again at the closeof the hearing, counsel for the respondent moved fordismissal forthe same reason and for the additional reason that the evidenceadduced failed to sustain the allegations of the complaint.The TrialExaminer denied all of these motions.During the course of thehearing counsel for the respondent' requested the Trial Examiner toissue a subpoenadaces tecumfor the production of certain books,records, and correspondence of Local 355.The Trial Examiner re-fused to issue the subpoena.The TrialExaminergranted the motionof counsel for the Board to dismiss the complaint as to HerbertRobinson.Many objections to the introduction of evidence weremade by counsel for the respondentand counselfor the Board. TheBoard has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On March 4, 1937, the Trial Examiner duly issued his IntermediateReport which was served upon the parties. In the Intermediate Re-port, the Trial Examiner found that the respondent had committedthe unfair labor practices as alleged in the complaintand recom-mended that the men discharged be reinstated with back pay.Noexceptions have been filed to the Intermediate Report nor has therespondent complied with the recommendations of the Trial Exam-iner.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESSOF THERESPONDENTThe respondent's business consists of the transportation of com-modities by motor trucks, generally as a contract carrier.The re-spondent has, however, applied to the Interstate Commerce Commis-sion for a certificate of public convenience as a common carrier.Between five and ten per cent of the respondent's business involvesthe transportation of commodities between Baltimore, Maryland, andpoints in other States, including Wilmington, Delaware; Richmond, 112NATIONAL LABOR RELATIONS BOARDVirginia; Philadelphia, York, and Harrisburg, Pennsylvania; NewYork, New York; the District of Columbia; and intermediate points.The remainder of the respondent's business, with a few exceptions,consists of the transportation of commodities between points whollywithin the city of Baltimore, Maryland.About fifty per cent ofthe commodities so carried either originate outside the State ofMaryland and are picked up by the respondent upon their arrival atrail, boat, or truck terminals in Baltimore, for delivery to other ter-minals or to warehouses in that city, or originate in Baltimore andare carried by the respondent to such terminals for further trans-portation to points outside the State of Maryland.Ninety per cent of the commodities transported by the respondentare carried pursuant to a written contract with the Victor LynnTransportation Company, Baltimore, Maryland, the respondent beingbut one of many trucking companies and individuals having con-tracts for transportation with that concern.The bulk of the com-modities carried by the respondent for the Victor Lynn Transporta-tion Company are carried to or from the Baltimore terminal of thatconcern, at Pier No. 4, Pratt Street.The respondent also transportscommodities for Stevens Brothers, Robinson & Jackson Company,and L. Hollaway & Brothers, all of Baltimore, Maryland, pursuantto agreements with these companies. In 1936 the respondent oper-ated approximately 12 trucks or trailers and employed approximately12 drivers and 6 or 7 helpers.We find that the respondent in the operations above described isengaged in traffic, transportation, and commerce among the severalStates, and that the drivers and helpers employed by the respondentare directly engaged in such traffic, transportation, and commerce.II.THE UNIONLocal 355 is a local union of the International Brotherhood ofTeamsters, Chauffeurs, Stablemen, and Helpers of America, affiliatedwith the American Federation of Labor.Local 355 is a labor organ-ization whose membership includes other employees in the State ofMaryland in addition to some of the employees of the respondent.III.THE UNFAIR LABOR PRACTICESJohn G. Hasenei had been constantly employed as a driver by therespondent for two and a half years, except for a period of threemonths in the summer of 1935. In addition to making deliveries inBaltimore,Maryland, he frequently drove a truck to Wilmington,Delaware; Philadelphia, Pennsylvania; New York, New York; andRichmond, Virginia.At the time of his discharge he was earning$18 a week for daytime work and receiving additional compensation DECISIONS AND ORDERS113when he made trips at night.He joined Local 355 on November 4,1936.He was discharged on November 21, 1936.George T. Swayne began working for the respondent as a driverin 1932 and had been regularly employed from June 1936 to the timeof his discharge.His route was between Baltimore, Maryland, andWilmington,Delaware, and return.At the time of his dischargeSwayne was earning $20 a week.He joined Local 355 on November7, 1936, and was discharged on November 21, 1936.Frank Hogarty at the time of his discharge had been employed bythe respondent for about six weeks.He drove a truck used for citydelivery.In addition, he helped load the truck for Wilmington,Delaware every night.He was earning $18 a week at the time of hisdischarge.He joined Local 355 on November 4, 1935, and was dis-charged on November 19, 1936.Clarence Bibbins had worked more or less regularly for the re-spondent as a helper for approximately six years.His duties con-sisted of loading trucks and accompanying drivers on their trips.He frequently made trips to 'the States of Delaware,Pennsylvania,and New York, and to the District of Columbia.He was paid daily,receiving$2.00 or $2.25 for each day he worked.He joined Local 355on November 6, 1936, and was refused employment on November 21,1936.Ten or eleven of the drivers and some of the helpers employed bythe respondent had joined Local 355 about November 4,1936.Ap-parently there had been no organization of the respondent's em-ployees before that time.The record shows that Beck was aware ofthe union activities of his employees.Because ofill health,Beck isunable to be present at his place of business at all times.When he isabsent his father-in-law, Rock Spine,and his brother-in-law, StephenSpine, supervise the business. 'When not'acting in a supervisorycapacity,Stephen Spine acts as a truck driver, and as a driver iseligible for membership in Local 355.Beck admits that StephenSpine knew which of the employees had joined Local 355.On No-vember 18, 1936,an employee working for another transfer company'in Baltimore told Stephen Spine that unless he hurried up and joinedthe union,"we are going to take you off the truck".Stephen re-ported this to Beck who became very angry, called in the driversand helpers who were in the office, and told them that he would pro-tect them against any "strong-arm methods."There is testimony inthe record that, in addition,Beck stated he approved of unions butthat he did not approve of Local 355 on account of its leaders, one ofwhom he said had previously absconded with union funds ; askedwhether his men wanted to join this union; and stated that he wouldstart a union of his own and make the absconding official pay him. 114NATIONAL LABOR RELATIONS BOARDBeck denies that he discharged Hasenei, Swayne, Hogarty, orBibbins because of union activities and enumerates various infrac-tions of company rules and acts of negligence which he assigns asthe reasons for their discharge.Beck testified that Hasenei failedto follow a rule of the company which required all drivers delayedmore than 15 minutes to call and report the delay, and that becauseHasenei failed to call and report delays, a carton of cigarettes worth$54 had been lost on one occasion, and on another occasion Beck hadbeen deprived of the use of a truck for half a day.Beck also claimedthat Hasenei had damaged a truck by careless driving; that he wasconstantly late reporting for work ; and -that Hesenei could not getalong with his brother-in-law and father-in-law, who had threatenedto leave unless Beck discharged Hasenei.As to Swayne, Beck testified he had received numerous complaintsfrom the representative of the Victor Lynn Transportation Com-pany in Wilmington, Delaware, that Swayne was refusing to carrymerchandise that he should have carried; that Swayne was a care-less driver, and had damaged the transmission on a truck and hadseveral accidents resulting in property damage; that on one occa-sion several hams were missing from his truck; and that becausehe had failed to have his driver's license renewed, Beck had to hirean extra driver for one trip.Beck testified that Hogarty was not a skillful truck driver, andthat he was often late reporting for work.As to Bibbins, Becktestified that since he was paid off every night he was not a regularemployee but an extra; that in failing to use Bibbins during theperiod in which Bibbins claimed he was refused work, he did notdischarge him; and that Bibbins was constantly late reporting forwork in the mornings.The evidence on the alleged acts of commission and omission ofthe discharged employees is flatly contradictory. It is impossiblefor us on the testimony in the record to resolve all of these contra-dictions and to determine whether or not these employees were atfault in all instances.As to the respondent's complaints againstHasenei, Hasenei testified that on the day when the carton of ciga-rettes was lost, Beck had told Hasenei's helper to call but the 'helperhad neither called in nor told Hasenei that Beck had requested himto call; that on the day when Beck claims he was deprived of theuse of his truck because Hasenei had gotten in too late the night be-fore for the truck to be unloaded, he had not taken any longer tosecure the load than was necessary or customary, that he arrived atthe consignee's place of business 20 minutes before the time it closedbut that the consignee's employees refused to unload the truck.Hasenei also pointed out that if a driver had to call in every time DECISIONS AND ORDERS115there was a delay of 15 minutes, he would be delayed 30 minutes.Beck himself admitted that a delay of an hour was "nothing."Swayne testified that the only trouble he ever had with the VictorLynn representative at Wilmington, Delaware was that the repre-sentative constantly requested him to take packages to Rising Sun,Maryland, a point 12 miles off Swayne's route and on the route ofanother driver, and that Beck had instructed him not to go to RisingSun.Beck denied that the complaints pertained to deliveries forRising Sun, but stated that they concerned deliveries which Swaynehad failed to make at Chesapeake City, Maryland, on his route.Beck admits that he told the Victor Lynn representative that thepackages had been returned marked "No one to receive", "No money","Refused", "Did not order", or similar markings.Beck also admitshe did not investigate to determine whether these markings werecorrect statements of the facts or whether the packages had beenreturned while a relief driver was driving the route.The evidenceshows that the truck on which the transmission was damaged was asecond-hand truck, that Swayne reported the transmission was inbad condition the day before the damage, but that Beck allowedSwayne to drive it the next day without having it inspected. Swaynetestified that Beck never blamed him for the damage, but that Beck'sbrother-in-law "said a whole lot."Apparently, Swayne is chargedwith two accidents involving property damage.Beck admits thathe did not learn of one of the accidents until after Swayne's dis-missal.Swayne denies that he was involved in this accident butadmits that at another time he backed into a door and knocked "alittle bark off of it".Beck's charges against Hogarty are too intangible to refute.Hogaty testified he was never reprimanded, had had no accidents,and had never been arrested for any traffic violations. It is signifi-cant that on discharging Hogarty, Beck in effect told him that thereason for the discharge was that he was going to take the truck outof operation because business was slack.The evidence shows anotherdriver was put on the truck the next working day.Bibbins testified that for about half a week prior to November21, 1936, he appeared every morning for work, that Beck's father-in-law would not let him work, but that Beck kept telling him to comeback the next day.He also testified that on the night of November20, he came back to talk to Beck, pursuant to Beck's request, andthat Beck stated he understood Bibbins had been complaining abouthiswages, which fact Bibbins denied, that Beck's brother-in-lawcame in and Beck discontinued the conversation but that when he re-ported for work the following morning, November 21, he was toldby Beck's father-in-law that he had been discharged.At the hearing 116NATIONAL LABOR RELATIONS BOARDBeck relied on the defense that Bibbins could not be counted on sincehe was always late.But Beck admits that Bibbins had, been. lateever since he had worked for him, that when he was present he puthim to work even when he was late and that he even sent a truck,for him occasionally when he failed to show up for work.It is undoubtedly true that these discharged employees were guiltyof some of the offenses charged against them.However, as was saidinMatter of Houston Cartage Company, Inc. and Local Union No.367, International Brotherhood of Teamsters, Chauffeurs, Stablemen,and Helpers of America, and L. S. Brooks,'Experience has shown this Board that there is no field of em-ployment where employers can so easily find means to cloak theirreal motives for discharging employees as in the employment ofbus or truck drivers. In practically every case which has comebefore us involving such employees, it has been charged andproven that the discharged employees have exceeded the speedlimit, left their route or made stops not strictly in line with theirduties.But from the very nature of the work of bus or truckdrivers it is apparent that an employer has only to follow anytruck or bus driver for a comparatively short time, to find himguilty of many such violations.We are, therefore, not impressedwith the sincerity of an employer who advances such reasons fora discharge, where he fails to show that such violations *ere fla-grant or repeated and where the surrounding circumstances ilidi-cate that the employee was active in union activities to whichthe employer was opposed.This is particularly pertinent in the instant case. It is significantto note that the division of authority; exercised entirely by Beckwhen present but delegated to his brother-in-law and father-in-lawwhen he is not present, has created uncertainty and dissatisfactionamong the respondent's employees.This appears clearly from thetestimony of practically every witness, including Beck himself. Itis also significant that, in the main, Beck's accusations against thedischarged employees are not supported by competent proof that theacts complained of were attributable to faults of the persons accused.In addition, most of the acts which Beck established were done bythe discharged employees, had occurred some time prior to the dis-charge, or were, as the matter of lateness or damage to property, con-stantly recurring faults of the employees discharged as well as ofall other employees, to all of which the respondent was apparentlyresigned.2Such circumstances cast grave doubt on the respondent'ssincerity in assigning these numerous infractions of ;company rules1Case No C-153,decision issued June12, 1937, 2 N. L R B 1000a Beck testified:"Nobody ever worked forme waswhat I call satisfactory . . . DECISIONSAND ORDERS117as the causes for the discharges, particularly when he dischargedfour employees within three days after the threat against StephenSpine for failure to join the union.We are convinced under all thecircumstances that Beck discharged these employees in an effort tostem the tide of organizational activities among his employees.We find that the respondent by discharging John G. Hasenei,George T. Swayne, Frank Hogarty, and Clarence Bibbins has dis-criminated in regard to hire and tenure of employment to discouragemembership in a labor organization.The respondent by the discharges of John G. Hasenei, George T.Swayne, Frank Hogarty, and Clarence Bibbins has interfered with,restrained, and coerced his employees in the exercise of the rights ofSelf-organization, to form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities, for the purposes of collective bar-gaining and other mutual aid and protection.We find.that John G. Hasenei, George T. Swayne, Frank Hogarty,and Clarence Bibbins were employees of the respondent at the timeof their discharge and ceased work because of the unfair labor prac-tices of the respondent.We find that the respondent's conduct burdens and obstructs com-merce and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.IV. THE REMEDYWe will order the respondent to reinstate the discharged employeeswith back pay.Hasenei testified that he received extra compensa-tion for night driving but the record does not show the rate ofcompensation nor the frequency of night trips. Bibbins had no fixedrate of payment and the record indicates he may not have workedevery working day.We will, therefore, order that the sums to bepaid Hasenei and Bibbins will be based on their average weekly com-pensation for the eight weeks period prior to their discharge.Theperiod of eight weeks is chosen because the record indicates thatBibbins had been receiving a higher rate in the two months prior tohis discharge than he had previously received.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following con-clusions of law :1.International Brotherhood of Teamsters, Chauffeurs, Stablemen,and Helpers of America, Local Union No. 355, is a labor organiza-tion, within the meaning of Section 2, subdivision (5) of the Act.49446-38-vol. u[-9 118NATIONAL LABOR RELATIONS BOARD2.JohnG. Hasenei,George T. Swayne, Frank Hogarty, and Clar-ence Bibbins wereemployeesof the respondent at the time of theirdischarges, within the meaning ofSection 2, subdivision(3) of theAct.3.The respondent,by discriminatingin regardto the hire andtenure of employment of JohnG. Hasenei,George T. Swayne, FrankHogarty, andClarence Bibbins andthereby discouragingmember-ship in a labor organization, has engaged in and is engaging inunfair labor practices,within the meaning ofSection 8,subdivision(3) of the Act.4.Therespondent,by interfering with,restraining,and coercingits employees in the exerciseof therights guaranteed in Section 7of the.Act, has engagedin and is engaging in unfair labor practiceswithin themeaning ofSection 8,subdivision(1) of the Act.5.The aforesaidunfair labor practices are unfair labor practicesaffecting commerce, withinthe meaningof Section 2, subdivisions(6) and(7) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10, subdivision (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the respondent Harry G. Beck, trading as Rocks ExpressCompany, and his officers, agents, successors, and assigns, shall :1.Cease and desist from :a.In any manner interfering with, restraining, or coercing hisemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining and other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act;b. In any manner discouraging membership in Local 355 or inany other labor organization of his employees, by discriminating inregard to hire or tenure of employment or any term or condition ofemployment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Acta.Offer John G. Hasenei, George T. Swayne, Frank Hogarty,and Clarence Bibbins, and each of them, immediate and full rein-statement to their former position, without prejudice to theirsenior-ity and other rights and privileges;b.Make whole George T. Swayne and Frank Hogarty for anyloss they may have suffered because of their discharge, by paymentto each of them of a sum of money equivalent to the amount each DECISIONS AND ORDERS119would normally have earned as wages during the period from thedate of discharge to the date of the offer of reinstatement, less what-ever each may have earned elsewhere during the same period;c.Make whole John G. Hasenei and Clarence Bibbins for anyloss they may have suffered because of their discharge, by paymentto each of them of a sum of money equivalent to the amount eachwould have earned during the period from the date of discharge tothe date of offer of reinstatement, based on the average weekly com-pensation each received in the eight-weeks-period prior to his dis-charge, less whatever each may have earned elsewhere during thesame period;d.Post notices in conspicuous places where they will be observedby the respondent's employees stating (1) that the respondent willcease and desist as aforesaid; (2) that such notices will remain postedfor a period of at least thirty (30) consecutive days from the date ofposting;e.Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.